Per Curiam.
Defendant pled guilty to the crime of felonious assault, MCLA § 750.82 (Stat Ann 1962 Rev § 28.277), and appeals claiming the complaint was invalid because it was not signed by an eyewitness to the crime. The people have filed a motion to affirm pursuant to GCR 1963, 817.5(3).
A review of the briefs and records in this cause make it manifest that the question sought to be reviewed is so unsubstantial as to need no argument or formal submission.
Accordingly, the motion to affirm is granted.